Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
1) The unit values as entered of the American apples and boxes of United States origin represent the foreign value thereof as defined in section 402 (c), *474Tariff Act of 1930, there being no higher export value, and the value of the alterations to said apples due to their condition at the time of importation thereof is nil.
2)These cases may be submitted upon the foregoing stipulation.
On tbe agreed facts I find tbe foreign value, as that value is defined in section 402 (c) of tbe Tariff Act of 1930, as amended by tbe Customs Administrative Act of 1938, to be tbe proper basis for tbe determination of tbe value of tbe American apples and boxes of United States origin here involved, and that such values were tbe entered unit values, and tbe value of tbe alteration to said apples was nil.
Judgment will be entered accordingly.